                           Case 1:18-mj-00043-TJC Document 3 Filed 11/08/18 Page 1 of 7
AO 93 (Rev. 11/13) Search and Seizure Warrant




                                           UNITED STATES DISTRICT COURT
                                                                                                                     FILED
                                                                             for the                                   NOV O8 2018
                                                                     District of Montana                              Clerk, U.S. Courts
                                                                                                                      District Of Montana
                                                                                                                       Billings Division
                  In the Matter of the Search of                                )
              (Briefly describe the property to be searched                     )
               or identify the person by name and address)                      )
           information associated with Facebook user ID                         )
          MEEKIHONEYBEE29 that is stored at premises                            )
                      controlled by Facebook.                                   )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the          State and           District of _ _ _         Montana
(identify the person or describe the property to be searched and give its location):

      See attachment A, incorporated herein.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      See attachment B, incorporated herein.




         YOU ARE COMMANDED to execute this warrant on or before                        ~~~J,?.p_l¥r,101     to exceed 14 days)
       0 in the daytime 6:00 a.m. to I 0:00 p.m. ¢ at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to ___ United States Mag§trate Jud_ge Timothy J. Cavin __ .
                                                                                             (United States Magistrate Judge)

       0 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     0 for ___ days (not to exceed 30) 0 until, the facts ·

                                                                       "~
                                                                      c.,



                                                                                           States Magistrate Judge Timothy J. Cavin
                                                                                                   Printed name and title
          Case 1:18-mj-00043-TJC Document 3 Filed 11/08/18 Page 2 of 7




                                     ATTACHMENT A


                                  Property to Be Searched


       This warrant applies to information associated with the Facebook user ID

meekihoneybee29 that is stored at premises owned, maintained, controlled, or operated by

Facebook Inc., a company headquartered in Menlo Park, California.
             Case 1:18-mj-00043-TJC Document 3 Filed 11/08/18 Page 3 of 7



                                        ATTACHMENT B

                                  Particular Things to be Seized

I.     Information to be disclosed by Facebook

       To the extent that the information described in Attachment A is within the possession,

custody, or control of Facebook Inc. ("Facebook"), regardless of whether such information is

located within or outside of the United States, including any messages, records, files, logs, or

information that have been deleted but are still available to Facebook, or have been preserved

pursuant to a request made under 18 U.S.C. § 2703(t), Facebook is required to disclose the

following information to the government for each user ID listed in Attachment A:

       (a)      All contact and personal identifying information, including: full name, user

                identification number, birth date, gender, contact e-mail addresses, physical

                address (including city, state, and zip code), telephone numbers, screen names,

                websites, and other personal identifiers.

       (b)      All activity logs for the account and all other documents showing the user's posts

                and other Facebook activities from April 1, 2018, to June 15, 2018;

       (c)      All photos and videos uploaded by that user ID and all photos and videos

                uploaded by any user that have that user tagged in them, including Exchangeable

                Image File ("EXIF") data and any other metadata associated with those photos

                and videos,

       (d)      All profile information; News Feed information; status updates; videos,

                photographs, articles, and other items; Notes; Wall postings; friend lists, including

                the friends' Facebook user identification numbers; groups and networks of which

                the user is a member, including the groups' Facebook group identification
      Case 1:18-mj-00043-TJC Document 3 Filed 11/08/18 Page 4 of 7



         numbers; future and past event postings; rejected "Friend" requests; comments;

         gifts; pokes; tags; and information about the user's access and use of Facebook

         applications;

(e)      All records or other information regarding the devices and internet browsers

         associated with, or used in connection with, that user ID, including the hardware

         model, operating system version, unique device identifiers, mobile network

         information, and user agent string;

(f)      All other records and contents of communications and messages made or received

         by the user April 1, 2018, to June 15, 2018, including all Messenger activity,

         private messages, chat history, video and voice calling history, and pending

         "Friend" requests;

(g)      All "check ins" and other location information;

(h)      All IP logs, including all records of the IP addresses that logged into the account;

(i)      All records of the account's usage of the "Like" feature, including all Facebook

         posts and all non-Facebook webpages and content that the user has "liked";

G)       All information about the Facebook pages that the account is or was a "fan" of;

(k)      All past and present lists of friends created by the account;

(1)      All records ofFacebook searches performed by the account April 1, 2018, to June

         15, 2018;

(m)      All information about the user's access and use of Facebook Marketplace;

(n)      The types of service utilized by the user;




                                           2
             Case 1:18-mj-00043-TJC Document 3 Filed 11/08/18 Page 5 of 7


       (o)      The length of service (including start date) and the means and source of any

                payments associated with the service (including any credit card or bank account

                number);

       (p)      All privacy settings and other account settings, including privacy settings for

                individual Facebook posts and activities, and all records showing which Facebook

                users have been blocked by the account;

       (q)      All records pertaining to communications between Facebook and any person

                regarding the user or the user's Facebook account, including contacts with support

                services and records of actions taken.

       Facebook is hereby ordered to disclose the above information to the government within

14 days of service of this warrant.




                                                  3
            Case 1:18-mj-00043-TJC Document 3 Filed 11/08/18 Page 6 of 7



II.      Information to be seized by the government

         All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of21 U.S.C. §§ 84l(a)(l) and 846 involving Melissa Buckles

since April 1, 2018, including, for each user ID identified on Attachment A, information

pertaining to the following matters:

The negotiation and sale of illegal drugs and evidence indicating how and when the Facebook

account was accessed or used, to determine the chronological and geographic context of account

access, use, and events relating to the crime under investigation and to the Facebook account

owner.




                                                  4
                           Case 1:18-mj-00043-TJC Document 3 Filed 11/08/18 Page 7 of 7
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)

                                                                    Return
Case No.:                                Date and time warrant executed:         Copy of warrant and inventory left with:
   MJ-18-43-BIG-TJC                        10/25/2018 6: 17 am                   Facebook
Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized:

   The search warrant was served on Facebook by Investigative Technology Specialist Philip J. Dimmer at the date and time
   listed above.




                                                                 Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                        Executing officer's signature


                                                                             SA Se. re. -1         c..'"'J1.v
                                                                                           Printed name and title
